Citation Nr: 1409018	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus, Type II as the result of taking certain medication prescribed by VA.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim is presently under the jurisdiction of the RO located in Pittsburgh, Pennsylvania.  

In September 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.

In adjudicating this claim, the Board notes that certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  While the majority of records from this claims file are associated with the physical claims file, because some of the documents were added to the electronic version of this file as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board has reviewed all electronic and paper records associated with this file.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks benefits under 38 U.S.C.A. § 1151 for the onset of his diabetes.  He claims that he developed diabetes as a direct result of his taking certain medications prescribed by VA.  See April 2008 VA Form 21-4138.  One of these medications, Zyprexa, it is alleged, had been prescribed by VA to the Veteran for mental health-related treatment.  His attorney, at the September 2013 hearing, added it appeared that the Veteran took the specified medication without his having been provided informed consent.  The Veteran testified that he was never informed that the side effects of Zyprexa could include diabetes.  The Veteran also stated that he began taking Zyprexa in 1998, and did not develop diabetes until 2004.  VA medical records on file show diabetes to be present in 2002.  Zyprexa use is shown dating back to at least 1999.  

The attorney also informed the undersigned that the maker of the medication had "settled" with the Veteran, acknowledging that the medication, "in fact" caused diabetes.  It was added that this was part of a "class action" lawsuit.  The attorney added that "relevant Eli Lily paperwork" would be submitted.  Review of the claims folder does not reveal that this settlement has been associated therein.  The attorney was provided a period of 60 days to submit additional evidence, but did not.  An additional opportunity will be provided as part of the development requested herein.

The attorney also alleged that the VA examination afforded the Veteran in November 2008 was inadequate.  The Board agrees.  She added that the November 2008 examiner determined that an opinion could not be provided, without resorting to speculation, as to whether a relationship existed between the use of Zyprexa and the development of diabetes.  Review of the November 2008 VA examination report also shows that the examining physician suggested that the Veteran's VA-primary care provider or psychiatric doctor be contacted in order to provide the requested medical opinion.  The examiner did comment that the claimed medication, together with others taken by the Veteran over the years, could lead to metabolic syndrome which in turn could lead to diabetes.  It was added, however, that the medications did not directly cause diabetes.  

The provisions of 38 U.S.C.A. § 1151 provide for compensation for qualifying additional disability in the same manner as if the additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The Board finds that an additional VA medical opinion is necessary with respect to the claim.  The RO should arrange for an additional VA medical opinion to determine whether the Veteran has any additional disability, to include diabetes mellitus Type II, stemming from his taking certain medications (including Zyprexa) prescribed by VA, that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or by an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the RO for the following development:

1.  The Veteran and his attorney should be contacted and offered the opportunity to present settlement papers that allegedly show that the medication caused diabetes.  Documentation of the contact should be entered in the claims folder.

2.  The RO should arrange for the Veteran to be examined by an appropriate specialist, to address the following questions:

(a)  Is it at least as likely as not (i.e., 50 percent or greater likelihood) that the Veteran sustained a permanent additional disability - diabetes mellitus Type II -- as a result of his taken medication, to include Zyprexa, prescribed by VA?

(b)  If so, then is it at least as likely as not (i.e., 50 percent or greater likelihood) that such additional disability was a result of treatment that was not reasonably foreseeable?

(c)  If so, then is it at least as likely as not (i.e., 50 percent or greater likelihood) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in prescribing this medication to the Veteran?

(d)  Is it at least as likely as not (i.e., 50 percent or greater likelihood) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the prescribed medication in question without the Veteran's informed consent?

A complete rationale must be provided for any opinion provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination; for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished or the additional information should be obtained.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the taking of prescribed medication by VA resulted in the development of diabetes mellitus, Type II, this should be fully explained. 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the report, the examiner must specifically discuss the appellant's contentions and should provide comments with respect to them.

The results proffered by the examiner must reference review of the complete claims folders. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If it does not contain all of the information requested, it should be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013), failure to attend the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


